Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are presented for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 and 11/23/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
The drawings filed on 08/05/2020 are accepted by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US Pub No. 2013/0110922, hereinafter “Shih”) in view of Kulkarni et al. (US Pub No. 2016/0306996, hereinafter “Kulkarni”).

Regarding claim 1, Shih does disclose, a message authority management method, including: receiving a request in a social platform from a target user to log into a message page to read a message (Shih, (para. [0030]), an initial user access request is received at the enterprise social media management platform); in response to receiving the request, verifying that the target user is a legal user (Shih, (para. [0034]), it is determined whether the authentication is successful. In this example, the indicator returned by the subscriber's server is examined to determine whether the user has logged on to the subscriber's site (and therefore the enterprise social media management platform) successfully); and in response to verifying that the target user is a legal user, allocating a user identifier of the target user to a client device of the target user based on a social platform identifier of the target user (Shih, (para. [0039]), once successfully authenticated, the social networking sites provide authentication information such as token information via their respective APIs. The authentication information is saved by the enterprise social media management platform to be used for future access. Once the user's access to the enterprise social media management platform and various social media platforms is set up, he can sign on once to the subscriber's server or the enterprise social media management platform, and access multiple social media platforms and social media assets on these platforms). 
Shih does not explicitly disclose but the analogous art Kulkarni discloses, logging into the message page using the allocated user identifier (Kulkarni, (para. [0075]), user A 158 may add a cloud service of photo sharing by adding the credentials to access an account of user A 158 on Shutterfly®. Unifying data module 112a can be configured to authenticate with the cloud services and in response, cloud 104 can return authentication tokens to unifying data module 112a. The authentication tokens can allow access to the services of the cloud related to the user; (para. [0064]), where Member tokens to access cloud services 176 can include information related data that is stored on a cloud service. For example, if data is stared on an iCloud®, then to access the data, the authorization to enter the cloud must be known and used before the cloud can be entered to retrieve the data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shih by including logging into the message page using the allocated user identifier taught by Kulkarni for the advantage of providing data location agnostic brokering services to members of the group (Kulkarni, (para. [0029])).

Regarding claim 2, the combination of Shih-Kulkarni does disclose the method according to claim 1, further comprising: obtaining at least one of the following type of message authorities set by a source user: an authority to view the message or an authority to forward the message; obtaining the type of message authorities set by the source user and a user identifier corresponding to the type of message authorities (Shih, (para. [0040]), the insurance company management may determine that all insurance sales representatives have posting, viewing (both of the page itself and analytics pertaining to the page) and deletion privileges to a Facebook.RTM. page pertaining to the company, but the representatives' assistants only have viewing privileges of the page itself and page analytics); and wherein the type of message authorities comprises at least one of the following: a user identifier having an access authority with respect to the message, a user identifier having no access authority with respect to the message, or only the source user has the message authority with respect to the message (Shih, (para. [0049] and figure 5), at 506, it is determined whether the user has permission to perform the action on the social media asset. In some embodiments, to make the determination, the identifier of the social media asset is obtained based on the request, and the stored social media asset and user permission level mapping is looked up for the social media asset).  

Regarding claim 3, the combination of Shih-Kulkarni does disclose the method according to claim 1, wherein verifying that the target user is a legal user comprises: obtaining at least one of the following identity information of a client of the target user: the social platform identifier of the target user or a device identifier of the target user (Shih, (para. [0048] and figures 4A-4C), the user may indicate that he wishes to post to a particular Facebook.RTM. page (e.g., "Insurance 101")); and verifying that the target user is a legal user by at least one: determining, based on the social platform identifier of the target user, that the target user has already registered with the social platform; [or determining, based on the device identifier, whether the client of the target user is an identifier of a legal terminal used by the target user to log into the social platform] (Shih, (para. [0018]), a social media asset conforms to the requirements of its corresponding social media platform, and is registered with the corresponding social media platform so it is available to others on the same social media platform).  

Regarding claim 4, the combination of Shih-Kulkarni does disclose the method according to claim 1, further comprising: receiving a service request of the target user with respect to the message in response to the target user logging into the message page; when receiving the service request of the target user with respect to the message, determining, based on a message authority control policy, whether the target user has an authority corresponding to a service requested by the service request; and controlling a response to the service request according to a determining result (Shih, (para. [0051-0052]), Bob Smith (who has an ESMMP ID of 001) is attempting to post to the same page. In the example shown, the corresponding table entry would indicate that Bob has posting privileges and therefore is allowed to proceed at 510. The enterprise social media management platform cooperates with the social media platform, using APIs provided by the social media platform to complete the action. For example, the application executing on the enterprise social media management platform may invoke a function implementing a Facebook Connect.RTM. API for sending a message requesting information to be posted to the Facebook.RTM. page "Insurance 101." Security token information may be obtained from, for example, the table in FIG. 4A and sent to the social media platform to indicate that the user is authorize).  

Regarding claim 5, the combination of Shih-Kulkarni does disclose the method according to claim 4, wherein determining, based on the message authority control policy, whether the target user has the authority corresponding to the service requested by the service request comprises: obtaining, from the message authority control policy, a type of a message authority set by a source user with respect to the message, and a user identifier corresponding to a control authority of a corresponding type (Shih, (para. [0051]), the application executing on the enterprise social media management platform may invoke a function implementing a Facebook Connect.RTM. API for sending a message requesting information to be posted to the Facebook.RTM. page "Insurance 101." Security token information may be obtained from, for example, the table in FIG. 4A and sent to the social media platform to indicate that the user is authorized); and determining, according to the type of the message and the user identifier corresponding to the control authority, whether the user identifier of the target user matches a type of the service requested by the service request (Shih, (para. [0052]), the enterprise social media management platform receives the request, determines that Charlie has viewing privileges, and sends a modified request to Facebook.RTM. that appears to be originated from Bob's account. This way, Charlie can view the analytics information even if Bob has not granted him the privilege to do so via Facebook.RTM.. Requests exceeding the requester's privilege level (for example, if Charlie makes a request to delete the page to which he has no delete privileges) are detected and prohibited).  

Regarding claim 6, the combination of Shih-Kulkarni does disclose the method according to claim 4, wherein determining, based on the message authority control policy, whether the target user has the authority corresponding to the service requested by the service request comprises: obtaining, from the message authority control policy, a message status set by a source user with respect to the message, the message status comprising a visible state and an invisible state (Shih, (para. [0049]), it is determined whether the user has permission to perform the action on the social media asset. In some embodiments, to make the determination, the identifier of the social media asset is obtained based on the request, and the stored social media asset and user permission level mapping is looked up for the social media asset); when the message is in a visible state, determining that the target user has the authority corresponding to the service requested by the service request (Shih, (para. [0051]), Bob Smith (who has an ESMMP ID of 001) is attempting to post to the same page. In the example shown, the corresponding table entry would indicate that Bob has posting privileges and therefore is allowed to proceed at 510); and when the message is in an invisible state, determining that the target user does not have the authority corresponding to the service requested by the service request (Shih, (para. [0052]), requests exceeding the requester's privilege level (for example, if Charlie makes a request to delete the page to which he has no delete privileges) are detected and prohibited).  

Regarding claim 7, the combination of Shih-Kulkarni does disclose the method according to claim 4, wherein determining, based on the message authority control policy, whether the target user has the authority corresponding to the service requested by the service request comprises: obtaining, from the message authority control policy, a message status set by a source user with respect to the message, the message status comprising whether the message is in a withdraw state (Shih, (para. [0052]), on many existing social media platforms, users either have no privilege at all with respect to an asset or have full privileges to edit, delete, view, etc. To enable finer grained access, the enterprise social media management platform proxies the user's request by examining the user's privilege level, only permitting allowed requests to proceed, and modifying the request such that the modified request appears to be originated from a user with access privileges); when the message is not set to be in a withdraw state, determining that the target user has the authority corresponding to the service requested by the service request (Shih, (para. [0049]), it is determined whether the user has permission to perform the action on the social media asset. In some embodiments, to make the determination, the identifier of the social media asset is obtained based on the request, and the stored social media asset and user permission level mapping is looked up for the social media asset); and when the message is set to be in a withdraw state, determining that the target user does not have the authority corresponding to the service requested by the service request (Shih, (para. [0052]), requests exceeding the requester's privilege level (for example, if Charlie makes a request to delete (i.e. withdraw) the page to which he has no delete privileges) are detected and prohibited).  

Regarding claim 8, the combination of Shih-Kulkarni does disclose the method according to claim 1, wherein controlling the response to the service request according to the determining result comprises: when the target user has the authority corresponding to the service requested by the service request, returning data of the service requested by the service request to the target user (Shih, (para. [0051]), Bob Smith (who has an ESMMP ID of 001) is attempting to post to the same page. In the example shown, the corresponding table entry would indicate that Bob has posting privileges and therefore is allowed to proceed at 510. The enterprise social media management platform cooperates with the social media platform, using APIs provided by the social media platform to complete the action. For example, the application executing on the enterprise social media management platform may invoke a function implementing a Facebook Connect.RTM. API for sending a message requesting information to be posted to the Facebook.RTM. page "Insurance 101."); and when the target user does not have the authority corresponding to the service requested by the service request, blocking the response to the service request, and sending an illegal service request prompt to the target user (Shih, (para. [0050]), if the user attempting to post to "Insurance 101" page is Bob's assistant Charlie (who has an ESMMP ID of 013), the corresponding table entry would indicate that he has viewing privileges only, and the enterprise social media management platform would therefore prevent Charlie from completing the action at 508. Optionally, a warning may be issued and the unsuccessful attempt may be logged).  

Regarding claim 9, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 10, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 11, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 12, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

Regarding claim 13, the substance of the claimed invention is similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

Regarding claim 14, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 16, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 17, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the substance of the claimed invention is similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432